DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Claim Objections
Claim 12 is objected to because of the following informalities:  
	Independent claim 12 has in-consistent terminology as compared to its own claimed body and dependent claims, i.e. “single crystal silicon wafer handle substrate” (in claim 12 at lines 2-8 and 15-16), versus “single crystal semiconductor handle substrate” (in claim 12 at lines 10-11 and claims 2, 7, 8, 10, 11, 13, 16-21).
	Appropriate correction is required.

Allowable Subject Matter
4.	 Claim 12 would be allowable if the objection is overcome.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 12, the current invention is deemed to be directed to a nonobvious improvement over the invention of US 2018/0158721 in view of US 2002/0157598.  The improvement comprises that the multilayer structure demonstrates a second harmonic distortion, HD2, value better than -90 dBm at a radiofrequency input power of 15 dBm.   In addition, there is no additional reference capable of remedying the deficiencies with reasonable motivation.  

Response to Arguments
7.	Applicant’s arguments, submitted 2/16/2021, have been fully considered and are persuasive.  The objection and rejection have been withdrawn. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 27, 2021



/HSIEN MING LEE/